UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6617


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NIGEL HUMPHREY JOHN BAPTISTE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:06-cr-00171-RDB-3; 1:11-cv-01356-RDB)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Justin Brown, LAW OFFICE OF C. JUSTIN BROWN, Baltimore,
Maryland, for Appellant.   John Francis Purcell, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nigel    Humphrey      John    Baptiste          seeks   to    appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)            (2006).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner       satisfies      this       standard          by     demonstrating        that

reasonable       jurists      would      find       that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on   procedural           grounds,       the    prisoner       must

demonstrate       both    that     the   dispositive            procedural     ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Baptiste has not made the requisite showing.                            Accordingly,

we deny Baptiste’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions        are    adequately        presented   in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3